Rice, J.,
delivering the opinion of the Court:
Counsel for the defendant argued with great earnestness that the Court had improperly admitted the X-ray photograph *594taken in Baltimore by Doctor Evans, without Doctor Evans being present to testify concerning such photograph. Doctor Phillips, a witness for the plaintiff, testified that he was a practicing physician and was present when Doctor Evans took the X-ray photograph of plaintiff; that he assisted in arranging him in position and went with Doctor Evans to the room where the plate was developed and was present while it was being developed; that after it was developed, it had been turned over to him, and had since remained in his possession; and that he was able to read the film produced.
X-ray photographs of the bony structure of the human body, property identified, have been so generally admitted into evidence by trial courts, throughout the country, that their admissibility no longer remains an open question. And the correctness of admitting such photographs in this case is not a question; the objection being to the admission, into evidence, of the photograph upon the evidence of Doctor Phillips, who did not take the photograph. The Court at the trial was of the opinion that the correctness and accuracy of the photograph had been sufficiently proved by the testimony of Doctor Phillips, to make its admission into evidence proper, and after a further consideration of the question, the Court remains of the same opinion.
In Prescott & N. W. R. Co. v. Franks, 111 Ark. 83, 163 S. W. 180, Ann. Cas. 1916A, 773, the appellate court held it was not error on the part of the trial court, to admit into evidence an X-ray photograph showing the injury to the plaintiff upon the testimony of a physician, who was present when the photograph was taken, and who was not an X-ray expert. And instate v. Matheson, 142 Iowa, 414, 120 N. W. 1036, 134 Am. St. Rep. 426, where an X-ray photograph was admitted upon the testimony of a physician who did not operate the machine but was present at the time the photograph was taken, it was said:
“This physician would know, as well as the man who operated the machine, that the radiograph was the result of the action of the X-ray machine in producing a representation of the bony structure of the body.* * *"
For the reasons stated, the Court refuses to disturb the verdict of the jury, and a new trial is refused.